*724Appeal by the defendant from a judgment of the Supreme Court, Kings County (Collini, J.), rendered May 24, 2006, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the trial court improvidently exercised its discretion in denying his request for an adjournment to enable him to secure the attendance of a witness who allegedly would impeach the credibility of the complaining witness is without merit. The determination whether to grant an adjournment is committed to the sound discretion of the trial court (see People v Spears, 64 NY2d 698, 699-700 [1984]). Further, absent a showing of prejudice, the court’s denial of a request for an adjournment will not be disturbed (see People v Arroyo, 161 AD2d 1127 [1990]). Here, the defendant wanted to call a witness whose testimony would have been on a collateral matter (see People v Inniss, 83 NY2d 653, 658 [1994]). Thus, the trial court did not improvidently exercise its discretion in denying the request for an adjournment (see People v Chen Liu, 244 AD2d 352 [1997]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are without merit. Rivera, J.P., Covello, Dickerson and Chambers, JJ., concur.